Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-44  have been submitted for examination
Claims 1-44  have been rejected
Claim Objections
1.	Claim 6 is objected to because of the following informalities:  
The claim must follow Jepson format (see MPEP section 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 as one sentence .  
Claim 6 contains three  sentences separated by “and’s”. The claim should contain one sentence.
Appropriate correction is required.
2.	Claims 11 is objected to for the same reasons as per claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,790,997
1










5transmitting pulse power on two wire pairs, the pulse power comprising a plurality of high voltage pulses with the high voltage pulses on the wire 

performing low voltage fault detection on each of the wire pairs between the high voltage pulses; and 

10transmitting data on at least one of the wire pairs during transmittal of the high voltage pulses; 
wherein data transmittal is suspended during said low voltage fault  
detection.




















transmitting data on two wire pairs carrying DC pulse power, 
wherein the DC pulse power comprises a plurality of voltage 


wherein data transmission on said at least one wire pair is controlled during said identified transitions on the wire pair to prevent interference between the DC pulse power and the data.



4.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of commonly owned patent no. 10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm


Clm


10,790,997










A method comprising: 
5transmitting pulse power on two wire pairs, the pulse power comprising a plurality of high voltage pulses with the high voltage pulses on the wire pairs offset between the wire pairs to provide continuous power; 

performing low voltage fault detection on each of the wire pairs between the high voltage pulses; and 

10transmitting data on at least one of the wire pairs during transmittal of the high voltage pulses; 






wherein data transmittal is suspended during said low voltage fault  






















7




transmitting data on two wire pairs carrying DC pulse power, 
wherein the DC pulse power comprises a plurality of voltage pulses with the voltage pulses on the wire pairs offset between the wire pairs to provide continuous power; and identifying transitions between at least one of a pulse-on time and a pulse-off time, and a pulse-off time and a pulse-on time on at least one of the wire pairs; 


wherein data transmission on said at least one wire pair is controlled during said identified transitions on the wire pair to prevent interference between the DC pulse power and the data.
The method of claim I further comprising performing 


5.	Similarly, Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 7 of commonly owned patent no10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.
6.	Similarly, Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 and 7 of commonly owned patent no10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.
7.	Similarly, Claims 1 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 6 of commonly owned patent no10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.
8.	Similarly, Claims 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 10 of commonly owned patent no10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.

9.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,790,997
6









A method for transmitting power with encoded data signals, comprising: 


generating a sequence of voltage pulses during alternating on-time and off-time durations, the sequence of voltage pulses including a high-state within the on-time duration and a low-state within the off-time duration; and identifying a transition from the low-state to the high-state in the sequence of voltage 10pulses; 
superimposing a modulated data signal within the on-time duration, after a first delay of the transition from the low-state to the high-state, with the sequence of voltage pulses; and 




















A method comprising: 
transmitting data on two wire pairs carrying DC pulse power, 
wherein the DC pulse power comprises a plurality of voltage pulses with the voltage pulses on the wire pairs offset between the wire pairs to provide continuous power; and 

identifying transitions between at least one of a pulse-on time and a pulse-off time, and a pulse-off time and a pulse-on time on at least one of the wire pairs; 

wherein data transmission on said at least one wire pair is controlled during said identified transitions on the wire pair to prevent interference 



10.	Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of commonly owned patent no. 10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,790,997
11








A method for receiving power with encoded data signals, comprising: receiving a sequence of voltage pulses superimposed with a modulated data signal, the superimposed sequence of voltage pulses including a high-state within an on-time duration and a low-state within an off-time duration; and identifying a transition from the low-state to the high-state in the superimposed 20sequence of voltage pulses; and Attorney Docket No. CISCP1369X1C1 Client Ref. No. 1018756-US.0257 PATENTdetermining the 





















receiving data on two wire pairs carrying DC pulse power, wherein the DC pulse power comprises a plurality of voltage pulses with the voltage pulses on the wire pairs offset between the wire pairs to provide continuous power; identifying transitions between at least one of a pulse-on time and a pulse-off time, and a pulse-off time DC pulse power and the data.

10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other.

12.	Similarly, Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of commonly owned patent no10,790,997. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 11, xx are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. US patent no. 5,159,684 (Hereinafter Kroll).
14.	In regard to claim 11, Kroll teaches:
A method for receiving power with encoded data signals, comprising: 
receiving a sequence of voltage pulses superimposed with a modulated data signal, the superimposed sequence of voltage pulses including a high-state within an on-time duration and a low-state within an off-time duration; and 
(Figure 1 and col. 3, lines (50-670 thru col. 4, lines (1-50) and TABLE’s 1 & 2 in Kroll)
identifying a transition from the low-state to the high-state in the superimposed 20sequence of voltage pulses; and Attorney Docket No. CISCP1369X1C1 Client Ref. No. 1018756-US.0257 PATENT
(Figure 1 and col. 3, lines (50-670 thru col. 4, lines (1-50) and TABLE’s 1 & 2 in Kroll)
determining the modulated data signal within the on-time duration, after a first delay of the transition from the low-state to the high-state, from the superimposed sequence of voltage pulses.
(Figure 1 and col. 3, lines (50-67) thru col. 4, lines (1-50) and TABLE’s 1 & 2 in Kroll)
15.	In regard to claim 12, Kroll teaches:
The method of claim 11 further comprising: 
identifying a transition from the high-state to the low-state in the superimposed sequence of voltage pulses; and 
determining the modulated data signal within the off-time duration, after a second delay of the transition from the high-state to the low-state, from the superimposed sequence 10of voltage pulses.
(Figure 1 and col. 3, lines (50-67) thru col. 4, lines (1-50) and TABLE’s 1 & 2 in Kroll)
16.	In regard to claim 13, Kroll teaches:
The method of claim 11 wherein the modulated data signal is synchronized between a transmitter and a receiver based on the identified transition.
(Figure 1 and col. 3, lines (50-67) thru col. 4, lines (1-50) and TABLE’s 1 & 2 in Kroll)
17.	Claims 16 and 30 are rejected for the same reasons as per claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112